DETAILED ACTION
The following Office action is in response to communication filed on April 18, 2022.  Claims 1-20 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Christman et al., (US 6,390,151), Donnelly et al., (US 2011/0288738), and Hartsell, Jr. et al., (US 6,070,156) (hereinafter Hartsell).
Christman discloses performing the centralized processing of the various refueling transaction requests originating from a network of service station sites. The transaction request is transmitted by the customer from a vehicle RF transceiver to a dispenser-equipped RF transceiver where it is routed through an on-site dedicated controller to the central system controller over a long-haul communications link. The central system controller processes the transaction and directs the dedicated controller to render operative control of the fuel dispenser and an associated hydraulic arm assembly that selectively maneuvers the nozzle assembly into fueling engagement with the vehicle in an automated fashion. The central system controller is connected to other commercial retailers such as online merchants to permit the customer to request additional transactions unrelated to the refueling activity. Video linkage between the system controller and other commercial retailers is also possible.
Donnelly discloses integrating a new fuel or fuels into an operating transportation system in a continuous, seamless manner. The method disclosed overcomes the economic risk associated with developing a new fuel when there is little or no fuel distribution infrastructure in place for the new fuel.
Hartsell provides pre-transaction estimates of the amount of fuel required to fill a vehicle's tank along with the estimated total cost of filling the vehicle's tank. The invention includes a vehicle-mounted transponder operatively associated with a vehicle control system or, at a minimum, the vehicle's fuel tank in a manner wherein the transponder is able to receive or determine information relating to fuel tank ullage. The ullage information may include the amount of fuel required to fill the tank, tank size and/or the quantity of fuel remaining in the tank. An interrogator at the fuel dispenser will interrogate the transponder and receive the available ullage information from the vehicle. An associated control system will evaluate the ullage information to determine the amount of fuel required to fill the vehicle and, optionally, calculate the total cost to be incurred if the vehicle is filled. The control system may be associated with a fuel grade selector adapted to provide the control system with information to determine the type and cost of the fuel to be used to fill the vehicle. Optionally, the transponder may include information indicative of the desired grade of fuel.

	However, the combination of Christman, Donnelly, and Hartsell fails to teach or suggest the limitations of independent claims which recite managing a plurality of vehicles of a plurality of vehicle types in a cloud-based environment including a plurality of filling stations, each of the plurality of vehicles including one or more of a computing device, a global positioning system, and a fuel gauge, the plurality of vehicle types including at least a first vehicle type that includes a first vehicle using a first fuel type and a second vehicle type that includes a second vehicle using a second fuel type different from the first fuel type, wherein the plurality of filling stations includes a first filling station associated with the first fuel type and a second filling station associated with the second fuel type, the fleet management system comprising: a request component that, upon execution by one or more processors, receives one or more service requests from a service requester using one or more communication networks, and analyzes a first service request of the one or more service requests to identify a plurality of request parameters including one or more of a fueling time and a service territory; a fuel component that, upon execution by the one or more processors, communicates with one or more of the plurality of filling stations using the one or more communication networks, and identifies one or more fuel parameters associated with a plurality of fuel types including the first fuel type and the second fuel type; an evaluation component that, upon execution by the one or more processors, communicates with one or more of the plurality of vehicles using the one or more communication networks, identifies a plurality of service parameters including a vehicle location and a fuel level, and analyzes the plurality of service parameters in light of the plurality of request parameters and the one or more fuel parameters to determine a plurality of operating costs for managing the first service request using the one or more of the plurality of vehicles and the one or more of the plurality of filling stations, wherein the plurality of operating costs are associated with the plurality of fuel types, the vehicle location is identified using the global positioning system, and the fuel level is identified using the fuel gauge; and a PATENTservice component that, upon execution by the one or more processors, analyzes the plurality of operating costs to select, from the plurality of operating costs, a first operating cost associated with the first fuel type, selects, from the plurality of vehicle types, the first vehicle type associated with the first fuel type, identifies, from the plurality of vehicles, the first vehicle associated with the first vehicle type, and communicates with the first vehicle using the one or more communication networks to selectively directs direct the first vehicle using the global positioning system to charge one or more batteries at the first filling station in the service territory at the fueling time.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art are as follows:
Kempton et al., (US 2007/0282495): Discusses calculating power available for sale from an electric vehicle to an electric power market on a grid includes determining maximum DC power available from the electric vehicle; determining an electrical conversion efficiency related to a conversion of DC power from the electric vehicle to AC power; accounting for a time period in which the DC power is available from the electric vehicle; and calculating the power available for sale from the electric vehicle. A method of assessing economic value of a vehicle to grid arrangement includes calculating a total revenue amount due to providing one or more of peak power, spinning reserves, and regulation services; calculating a cost for each of producing energy, degradation due to wear, and annualized capitalization; summing the calculated costs; and determining the economic value of the vehicle to grid arrangement by comparing the summed calculated costs to the total revenue amount. A computer-implemented system for assessing economic value of a vehicle to grid arrangement includes a computer circuit configured to calculate a total revenue amount due to providing one or more of peak power, spinning reserves, and regulation services; calculate a cost for each of producing energy, degradation due to wear, and annualized capitalization; sum the calculated costs; and determine the economic value of the vehicle to grid arrangement by comparing the summed calculated costs to the total revenue amount.
Baughman et al., (US 2007/0106543): Provides for handling petrochemical fuel orders. A method can include providing, over a network, fuel order data to a vehicle operator's communication device and displaying the received data to the fuel vehicle operator. A system is located at the fuel loading facility and monitors dispensing of fuel from storage into a vehicle. The system sends bill of lading information related to the fuel order. Fuel delivery information is provided from the vehicle operator's communication device. A customer has access over the network to the received bill of lading information and to the received fuel quantity delivered information.
Fairlie (US 2005/0165511): Provides an energy network which includes a network having a plurality of power stations and a plurality of loads interconnected by an electricity grid. The loads include electrolysers. The network also includes a controller that is connected to both the stations and the loads. The controller is operable to vary the available power from the power stations and/or adjust the demand from the electrolysers to provide a desired match of availability with demand and produce hydrogen as a transportation fuel with specific verifiable emission characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683